Case 2:20-cv-05420-CCC-ESK Document 12 Filed 05/11/20 Page 1 of 14 PageID: 190



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF NEW JERSEY
                                  (Newark Division)


 REV. KEVIN ROBINSON and                  )
                                          )
 RABBI YISRAEL A. KNOPFLER,               )
                                          )
                          Plaintiffs,     )           Case No. 2:20-CV-5420-CCC-ESK
                v.                        )
                                          )
 PHILIP D. MURPHY, Governor of the        )
 State of New Jersey, in his              )
 official capacity, and                   )
                                          )
 COLONEL PATRICK J. CALLAHAN, )
 Superintendent of State Police and State )
 Director of Emergency Management,        )
 in his official capacities,              )
                                          )
                          Defendants.     )



                PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        Plaintiffs hereby notify the Court and opposing counsel of supplemental authority by way

 of a decision of the Sixth Circuit handed down May 9, 2020, three days after plaintiffs’

 Supplemental Memorandum of Law was filed.

        On pages 13 and 14 & note 9 of said Memorandum, plaintiff cites Maryville Baptist

 Church, Inc. v. Beshear, No. 20-5427, 2020 WL 2111316 (6th Cir. May 2, 2020) at *3-4, noting

 that while the Sixth Circuit in that case granted an injunction pending appeal against the Kentucky

 Governor’s COVID-19-related ban on drive-in church services, it declined at that time to reach the

 issue of in-person services. See Supp. Mem. at 14 & n. 9.

        On May 9, the Sixth Circuit enjoined the Governor’s ban on in-person services as well in

 a related action brought by three congregants of Maryville Baptist Church. Roberts, et al. v. Neace,
Case 2:20-cv-05420-CCC-ESK Document 12 Filed 05/11/20 Page 2 of 14 PageID: 191



 et al., No. 20-5465 (6th Cir. May 9, 2020). The Court found that plaintiffs were likely to prevail on

 their Free Exercise claim because the Governor’s orders contained numerous exceptions for

 secular business activities and “The Governor has offered no good reason for refusing to trust the

 congregants who promise to use care in worship in just the same way it trusts accountants, lawyers,

 and laundromat workers to do the same.” Id. at * 6. The Court observed that “[A] law can reveal

 a lack of neutrality by protecting secular activities more than comparable religious ones” and that

 “[t]he Free Exercise Clause is not confined to actions based on animus.” Id. *8 (emphasis added)

 (internal quotation and citation omitted).

        The Court held that “The Governor and the other defendants are enjoined, during the

 pendency of this appeal, from enforcing orders prohibiting in-person services at the Maryville

 Baptist Church if the Church, its ministers, and its congregants adhere to the public health

 requirements mandated for ‘life-sustaining’ entities.” Id. at *11.

        A copy of the decision is attached.

 Dated: May 11, 2020

                                               Respectfully submitted,




                                               ________________________________
                                               Christopher A. Ferrara CF-7123
                                               Special Counsel – Thomas More Society
                                               420 Route 46 East – Suite 7
                                               P.O. Box 10092
                                               Fairfield, NJ 07004-6092
                                               (973) 244-9895
                                               cferrara@thomasmoresociety.org
                                               Counsel for Plaintiff
Case 2:20-cv-05420-CCC-ESK
             Case: 20-5465 Document:
                           Document 31-1
                                     12 Filed
                                            Filed:
                                               05/11/20
                                                   05/09/2020
                                                          Page 3 Page:
                                                                 of 14 PageID:
                                                                       1       192 (1 of 12)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                   Filed: May 09, 2020




 Mr. Wesley Warden Duke
 Mr. Jeffrey C. Mando
 Mr. Steven Travis Mayo
 Mr. Christopher David Wiest


                      Re: Case No. 20-5465, Theodore Roberts, et al v. Robert Neace, et al
                          Originating Case No.: 2:20-cv-00054

 Dear Counsel,

    The Court issued the enclosed Order today in this case.

                                                   Sincerely yours,

                                                   s/Laura A. Jones
                                                   for Robin Johnson
                                                   Case Manager
                                                   Direct Dial No. 513-564-7039

 cc: Mr. Thomas Bernard Bruns
     Mr. Robert R. Carr
     Mr. Barry Lee Dunn
     Mr. Marc Griffin Farris
     Ms. Jennifer H. Langen
     Mr. David Thomas Lovely
     Mr. Taylor Allen Payne
     Mr. Robert Albert Winter Jr.

 Enclosure
Case 2:20-cv-05420-CCC-ESK
             Case: 20-5465 Document:
                           Document 31-2
                                     12 Filed
                                            Filed:
                                               05/11/20
                                                   05/09/2020
                                                          Page 4 Page:
                                                                 of 14 PageID:
                                                                       1       193 (2 of 12)



                                          No. 20-5465

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                                                                    FILED
                                                                               May 09, 2020
 THEODORE JOSEPH ROBERTS, RANDALL                       )
                                                                          DEBORAH S. HUNT, Clerk
 DANIEL, SALLY O’BOYLE, on behalf of                    )
 themselves and all others similarly situated,          )
                                                        )
        Plaintiffs-Appellants,                          )                ORDER
                                                        )
 v.                                                     )
                                                        )
 ROBERT NEACE, in his official capacity as Boone        )
 County Attorney, ANDREW G. BESHEAR, in his             )
 official capacity as Governor, ERIC                    )
 FRIEDLANDER, in his official capacity as Acting        )
 Secretary of the Cabinet for Health and Family         )
 Services,                                              )
                                                        )
        Defendants-Appellees.                           )
                                                        )


        Before: SUTTON, McKEAGUE, and NALBANDIAN, Circuit Judges.

        PER CURIAM. Three congregants of Maryville Baptist Church wish to attend in-person

 worship services this Sunday, May 10. By order of the Kentucky Governor, however, they may

 not attend “faith-based” “mass gatherings” through May 20. Claiming that this limitation on

 corporate worship violates the free-exercise protections of the First and Fourteenth Amendments

 of the United States Constitution, the congregants seek emergency relief barring the Governor and

 other officials from enforcing the ban against them. The Attorney General of the Commonwealth

 supports their motion as amicus curiae. The Governor and other officials oppose the motion.
Case 2:20-cv-05420-CCC-ESK
             Case: 20-5465 Document:
                           Document 31-2
                                     12 Filed
                                            Filed:
                                               05/11/20
                                                   05/09/2020
                                                          Page 5 Page:
                                                                 of 14 PageID:
                                                                       2       194 (3 of 12)
                                             No. 20-5465
                                                 -2-

        Governor Beshear has issued two pertinent orders arising from the COVID-19 pandemic.

 The first order, issued on March 19, prohibits “[a]ll mass gatherings,” “including, but not limited

 to, community, civic, public, leisure, faith-based, or sporting events.” R. 1-4 at 1. It excepts

 “normal operations at airports, bus and train stations, . . . shopping malls and centers,” and “typical

 office environments, factories, or retail or grocery stores where large numbers of people are

 present, but maintain appropriate social distancing.” Id.

        The second order, issued on March 25, requires organizations that are not “life-sustaining”

 to close. R. 1-7 at 2. The order lists 19 broad categories of life-sustaining organizations and over

 a hundred sub-categories spanning four pages. Among the many exempt entities are laundromats,

 accounting services, law firms, hardware stores, airlines, mining operations, funeral homes,

 landscaping businesses, and grocery stores.        Religious organizations do not count as “life-

 sustaining,” except when they provide “food, shelter, and social services.” Id. at 3.

        On April 12, Maryville Baptist Church held an Easter service. Some congregants went

 into the church. Others parked their cars in the church’s parking lot and listened to the service

 over a loudspeaker. Kentucky State Police arrived in the parking lot and issued notices to the

 congregants that their attendance, whether in the church or outdoors, amounted to a criminal act.

 The officers recorded congregants’ license plate numbers and sent letters to vehicle owners

 requiring them to self-quarantine for 14 days or be subject to further sanction.

        Theodore Joseph Roberts, Randall Daniel, and Sally O’Boyle all attended this Easter

 service, and they all complied with the State’s social-distancing and hygiene requirements during

 it. At some point during the service, the state police placed attendance-is-criminal notices on their

 cars. In response, the three congregants sued Governor Beshear, another state official, and a
Case 2:20-cv-05420-CCC-ESK
             Case: 20-5465 Document:
                           Document 31-2
                                     12 Filed
                                            Filed:
                                               05/11/20
                                                   05/09/2020
                                                          Page 6 Page:
                                                                 of 14 PageID:
                                                                       3       195 (4 of 12)
                                             No. 20-5465
                                                 -3-

 county official, claiming that the orders and their enforcement actions violate their free-exercise

 and interstate-travel rights under the U.S. Constitution.

        The district court denied relief on the free-exercise claim and preliminarily enjoined

 Kentucky from enforcing its ban on interstate travel. The congregants appealed. They asked the

 district court to grant an injunction pending appeal on the free-exercise claim, but the court refused.

 The congregants now seek an injunction pending appeal based on their free-exercise claim.

        Two other cases, challenging the same ban, have been making their way through the federal

 district courts of Kentucky. In contrast to the district court in this case, they both preliminarily

 granted relief to the claimants based on the free-exercise claim. On May 8, a district court from

 the Western District of Kentucky issued an order preliminarily enjoining the Governor from

 enforcing the orders’ ban on in-person worship with respect to the same church at issue in our case.

 Maryville Baptist Church, Inc. v. Beshear, No. 3:20-cv-278-DJH-RSE (W.D. Ky. May 8, 2020).

 That same day, a district court from the Eastern District of Kentucky reached the same conclusion

 in an action involving a different church. Tabernacle Baptist Church, Inc. of Nicholasville,

 Kentucky v. Beshear, N. 3:20-cv-00033-GFVT (E.D. Ky. May 8, 2020). In doing so, it observed

 that “the constitutionality of these governmental actions will be resolved at the appellate level, at

 which point the Sixth Circuit will have the benefit of the careful analysis of the various district

 courts, even if we disagree.” Id. at 5.

        This is not our first look at the issues. Last week, we granted relief in the case from the

 Western District of Kentucky with respect to drive-in services and urged the district court and

 parties to prioritize resolution of the more difficult in-person aspects of the case. Maryville Baptist

 Church, Inc. v. Beshear, -- F.3d --, 2020 WL 2111316 (6th Cir. May 2, 2020). We are grateful for
Case 2:20-cv-05420-CCC-ESK
             Case: 20-5465 Document:
                           Document 31-2
                                     12 Filed
                                            Filed:
                                               05/11/20
                                                   05/09/2020
                                                          Page 7 Page:
                                                                 of 14 PageID:
                                                                       4       196 (5 of 12)
                                             No. 20-5465
                                                 -4-

 their input. In assessing today’s motion for emergency relief, we incorporate some of the

 reasoning (and language) from our earlier decision.

        We have jurisdiction over this appeal. “Interlocutory orders of the district courts of the

 United States . . . granting, continuing, modifying, refusing or dissolving injunctions” are

 immediately appealable. 28 U.S.C. § 1292(a)(1). Under the circumstances, this order operates as

 the denial of an injunction. And no one can fairly doubt that this appeal will “further the statutory

 purpose of permit[ting] litigants to effectually challenge interlocutory orders of serious, perhaps

 irreparable, consequence.” Carson v. Am. Brands, Inc., 450 U.S. 79, 84 (1981). At least four more

 worship services are scheduled on the Sundays and Wednesdays between today and May 20, when

 the Governor has agreed to permit places of worship to reopen. Lost time means lost rights.

        We ask four questions in evaluating whether to grant a stay pending appeal: Is the applicant

 likely to succeed on the merits? Will the applicant be irreparably injured absent a stay? Will a

 stay injure the other parties? Does the public interest favor a stay? Nken v. Holder, 556 U.S. 418,

 434 (2009).

        Likelihood of success. The Governor’s restriction on in-person worship services likely

 “prohibits the free exercise” of “religion” in violation of the First and Fourteenth Amendments.

 U.S. Const. amends. I, XIV; Cantwell v. Connecticut, 310 U.S. 296, 303 (1940). On one side of

 the line, a generally applicable law that incidentally burdens religious practices usually will be

 upheld. See Emp’t Div., Dep’t of Human Res. Of Oregon v. Smith, 494 U.S. 872, 878–79 (1990).

 On the other side of the line, a law that discriminates against religious practices usually will be

 invalidated because it is the rare law that can be “justified by a compelling interest and is narrowly

 tailored to advance that interest.” Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508

 U.S. 520, 553 (1993).
Case 2:20-cv-05420-CCC-ESK
             Case: 20-5465 Document:
                           Document 31-2
                                     12 Filed
                                            Filed:
                                               05/11/20
                                                   05/09/2020
                                                          Page 8 Page:
                                                                 of 14 PageID:
                                                                       5       197 (6 of 12)
                                            No. 20-5465
                                                -5-

        These orders likely fall on the prohibited side of the line. Faith-based discrimination can

 come in many forms. A law might be motivated by animus toward people of faith in general or

 one faith in particular. Id. A law might single out religious activity alone for regulation.

 Hartmann v. Stone, 68 F.3d 973, 979 (6th Cir. 1995). Or a law might appear to be generally

 applicable on the surface but not be so in practice due to exceptions for comparable secular

 activities. See Ward v. Polite, 667 F.3d 727, 738 (6th Cir. 2012); see also Fraternal Order of

 Police Newark Lodge No. 12 v. City of Newark, 170 F.3d 359, 365–67 (3d Cir. 1999).

        Were the Governor’s orders motivated by animus toward people of faith? We don’t think

 so.   The initial enforcement of the orders at Maryville Baptist Church no doubt seemed

 discriminatory to the congregants. But we don’t think it’s fair at this point and on this record to

 say that the orders or their manner of enforcement turned on faith-based animus.

        Do the orders single out faith-based practices for special treatment? We don’t think so.

 It’s true that they prohibit “faith-based” mass gatherings by name. R. 1-4 at 1. But this does not

 suffice by itself to show that the Governor singled out faith groups for disparate treatment. The

 order lists many other group activities, and we accept the Governor’s submission that he needed

 to mention worship services by name because there are many of them, they meet regularly, and

 their ubiquity poses material risks of contagion.

        Do the four pages of exceptions in the orders, and the kinds of group activities allowed,

 remove them from the safe harbor for generally applicable laws? We think so. As a rule of thumb,

 the more exceptions to a prohibition, the less likely it will count as a generally applicable, non-

 discriminatory law. Ward, 667 F.3d at 738. “At some point, an exception-ridden policy takes on

 the appearance and reality of a system of individualized exemptions, the antithesis of a neutral and
Case 2:20-cv-05420-CCC-ESK
             Case: 20-5465 Document:
                           Document 31-2
                                     12 Filed
                                            Filed:
                                               05/11/20
                                                   05/09/2020
                                                          Page 9 Page:
                                                                 of 14 PageID:
                                                                       6       198 (7 of 12)
                                            No. 20-5465
                                                -6-

 generally applicable policy and just the kind of state action that must run the gauntlet of strict

 scrutiny.” Id. at 740.

        The Governor insists at the outset that there are “no exceptions.” ROA (20-5427) 13-1 at

 25. But that is word play. The orders allow “life-sustaining” operations and don’t include worship

 services in the definition.    And many of the serial exemptions for secular activities pose

 comparable public health risks to worship services. For example: The exception for “life-

 sustaining” businesses allows law firms, laundromats, liquor stores, gun shops, airlines, mining

 operations, funeral homes, and landscaping businesses to continue to operate so long as they follow

 social-distancing and other health-related precautions. R. 1-7 at 2–6. But the orders do not permit

 soul-sustaining group services of faith organizations, even if the groups adhere to all the public

 health guidelines required of the other services.

        Keep in mind that the Church and its congregants just want to be treated equally. They

 don’t seek to insulate themselves from the Commonwealth’s general public health guidelines.

 They simply wish to incorporate them into their worship services. They are willing to practice

 social distancing. They are willing to follow any hygiene requirements. They do not ask to share

 a chalice. The Governor has offered no good reason for refusing to trust the congregants who

 promise to use care in worship in just the same way it trusts accountants, lawyers, and laundromat

 workers to do the same.

        Come to think of it, aren’t the two groups of people often the same people—going to work

 on one day and going to worship on another? How can the same person be trusted to comply with

 social-distancing and other health guidelines in secular settings but not be trusted to do the same

 in religious settings? The distinction defies explanation, or at least the Governor has not provided

 one.
Case 2:20-cv-05420-CCC-ESK
              Case: 20-5465 Document:
                            Document 12
                                      31-2Filed
                                              Filed:
                                                05/11/20
                                                     05/09/2020
                                                           Page 10Page:
                                                                   of 14 7
                                                                         PageID: 199(8 of 12)
                                            No. 20-5465
                                                -7-

        No doubt, some groups in some settings will fail to comply with social-distancing rules. If

 so, the Governor is free to enforce the social-distancing rules against them for that reason and in

 that setting, whether a worship setting or not. What he can’t do is assume the worst when people

 go to worship but assume the best when people go to work or go about the rest of their daily lives

 in permitted social settings. We have plenty of company in ruling that at some point a proliferation

 of unexplained exceptions turns a generally applicable law into a discriminatory one. See, e.g.,

 Tenafly Eruv Ass’n v. Borough of Tenafly, 309 F.3d 144, 165–70 (3d Cir. 2002); Fraternal Order

 of Police, 170 F.3d at 365; see also Cent. Rabbinical Cong. of U.S. & Can. v. N.Y.C. Dep’t of

 Health & Mental Hygiene, 763 F.3d 183, 196–98 (2d Cir. 2014).

        We don’t doubt the Governor’s sincerity in trying to do his level best to lessen the spread

 of the virus or his authority to protect the Commonwealth’s citizens.            See Jacobson v.

 Massachusetts, 197 U.S. 11, 27 (1905). And we agree that no one, whether a person of faith or

 not, has a right “to expose the community . . . to communicable disease.” Prince v. Massachusetts,

 321 U.S. 158, 166–67 (1944). But restrictions inexplicably applied to one group and exempted

 from another do little to further these goals and do much to burden religious freedom. Assuming

 all of the same precautions are taken, why can someone safely walk down a grocery store aisle but

 not a pew? And why can someone safely interact with a brave deliverywoman but not with a stoic

 minister? The Commonwealth has no good answers. While the law may take periodic naps during

 a pandemic, we will not let it sleep through one.

        Nor does it make a difference that faith-based bigotry did not motivate the orders. The

 constitutional benchmark is “government neutrality,” not “governmental avoidance of bigotry.”

 See Colo. Christian Univ. v. Weaver, 534 F.3d 1245, 1260 (10th Cir. 2008). A law is not neutral

 and generally applicable unless there is “neutrality between religion and non-religion.” Hartmann,
Case 2:20-cv-05420-CCC-ESK
              Case: 20-5465 Document:
                            Document 12
                                      31-2Filed
                                              Filed:
                                                05/11/20
                                                     05/09/2020
                                                           Page 11Page:
                                                                   of 14 8
                                                                         PageID: 200(9 of 12)
                                               No. 20-5465
                                                   -8-

 68 F.3d at 978. And a law can reveal a lack of neutrality by protecting secular activities more than

 comparable religious ones. See id. at 979; Midrash Sephardi, Inc. v. Town of Surfside, 366 F.3d

 1214, 1233–35, 1234 n.16 (11th Cir. 2004); see also Shrum v. City of Coweta, 449 F.3d 1132,

 1145 (10th Cir. 2006) (“[T]he Free Exercise Clause is not confined to actions based on animus.”).

           All of this requires the orders to satisfy the strictures of strict scrutiny. They cannot. No

 one contests that the orders burden sincere faith practices. Faith plainly motivates the worship

 services. And no one disputes the Church’s sincerity. Orders prohibiting religious gatherings,

 enforced by police officers telling congregants they violated a criminal law and by officers taking

 down license plate numbers, will chill worship gatherings.

           At the same time, no one contests that the Governor has a compelling interest in preventing

 the spread of a novel, highly contagious, sometimes fatal virus. The Governor has plenty of

 reasons to try to limit this contagion, and we have no doubt he is trying to do just that.

           The question is whether the orders amount to “the least restrictive means” of serving these

 laudable goals. That’s a difficult hill to climb, and it was never meant to be anything less. See

 Lukumi, 508 U.S. at 546. There are plenty of less restrictive ways to address these public-health

 issues.    Why not insist that the congregants adhere to social-distancing and other health

 requirements and leave it at that—just as the Governor has done for comparable secular activities?

 Or perhaps cap the number of congregants coming together at one time? If the Commonwealth

 trusts its people to innovate around a crisis in their professional lives, surely it can trust the same

 people to do the same things in the exercise of their faith. The orders permit uninterrupted

 functioning of “typical office environments,” R. 1-4 at 1, which presumably includes business

 meetings. How are in-person meetings with social distancing any different from in-person church
Case 2:20-cv-05420-CCC-ESK
              Case: 20-5465 Document:
                            Document 12
                                      31-2Filed
                                              Filed:
                                                05/11/20
                                                     05/09/2020
                                                           Page 12Page:
                                                                   of 14 9
                                                                         PageID: 201
                                                                                   (10 of 12)
                                            No. 20-5465
                                                -9-

 services with social distancing? Permitting one but not the other hardly counts as no-more-than-

 necessary lawmaking.

        Sure, the Church might use Zoom services or the like, as so many places of worship have

 decided to do over the last two months. But who is to say that every member of the congregation

 has access to the necessary technology to make that work? Or to say that every member of the

 congregation must see it as an adequate substitute for what it means when “two or three gather in

 my Name,” Matthew 18:20, or what it means when “not forsaking the assembling of ourselves

 together,” Hebrews 10:25; see also On Fire Christian Ctr., Inc. v. Fischer, No. 3:20-CV-264-JRW,

 2020 WL 1820249, at *7–8 (W.D. Ky. Apr. 11, 2020).

        As individuals, we have some sympathy for Governor DeWine’s approach—to allow

 places of worship in Ohio to hold services but then to admonish all of them (we assume) that it’s

 “not Christian” to hold in-person services during a pandemic. Doral Chenoweth III, Video:

 Dewine says it’s “not Christian” to hold church during coronavirus, Columbus Dispatch, April 1,

 2020. But the Free Exercise Clause does not protect sympathetic religious practices alone. And

 that’s exactly what the federal courts are not to judge—how individuals comply with their own

 faith as they see it. Smith, 494 U.S. at 886–87.

        The Governor suggests that the explanation for these groups of people to be in the same

 area—intentional worship—creates greater risks of contagion than groups of people, say, in an

 office setting or an airport. But the reason a group of people go to one place has nothing to do

 with it. Risks of contagion turn on social interaction in close quarters; the virus does not care why

 they are there. So long as that is the case, why do the orders permit people who practice social

 distancing and good hygiene in one place but not another for similar lengths of time? It’s not as if

 law firm office meetings and gatherings at airport terminals always take less time than worship
Case 2:20-cv-05420-CCC-ESK
             Case: 20-5465 Document:
                           Document 31-2
                                     12 Filed
                                            Filed:
                                               05/11/20
                                                   05/09/2020
                                                          Page 13Page:
                                                                  of 1410
                                                                        PageID: 202
                                                                                  (11 of 12)
                                            No. 20-5465
                                                -10-

 services. If the problem is numbers, and risks that grow with greater numbers, there is a

 straightforward remedy: limit the number of people who can attend a service at one time. All in

 all, the Governor did not customize his orders to the least restrictive way of dealing with the

 problem at hand.

        Other factors. Preliminary injunctions in constitutional cases often turn on likelihood of

 success on the merits, usually making it unnecessary to dwell on the remaining three factors. City

 of Pontiac Retired Emps. Ass’n v. Schimmel, 751 F.3d 427, 430 (6th Cir. 2014) (en banc) (per

 curiam). Just so here. The prohibition on attending any worship service through May 20 assuredly

 inflicts irreparable harm by prohibiting them from worshiping how they wish. See Bonnell v.

 Lorenzo, 241 F.3d 800, 809 (6th Cir. 2001). As for harm to others, an injunction appropriately

 permits religious services with the same risk-minimizing precautions as similar secular activities,

 and permits the Governor to enforce social-distancing rules in both settings. As for the public

 interest, treatment of similarly situated entities in comparable ways serves public health interests

 at the same time it preserves bedrock free-exercise guarantees. See Bays v. City of Fairborn, 668

 F.3d 814, 825 (6th Cir. 2012).

        In the week since our last ruling, the Governor has not answered our concerns that the

 secular activities permitted by the order pose the same public-health risks as the kinds of in-person

 worship barred by the order. As before, the Commonwealth remains free to enforce its orders

 against all who refuse to comply with social-distancing and other generally applicable public

 health imperatives. All this preliminary injunction does is allow people—often the same people—

 to seek spiritual relief subject to the same precautions as when they seek employment, groceries,

 laundry, firearms, and liquor. All of us can agree that it’s not easy to decide what is Caesar’s and

 what is God’s in the context of a pandemic that has different phases and afflicts different parts of
Case 2:20-cv-05420-CCC-ESK
             Case: 20-5465 Document:
                           Document 31-2
                                     12 Filed
                                            Filed:
                                               05/11/20
                                                   05/09/2020
                                                          Page 14Page:
                                                                  of 1411
                                                                        PageID: 203
                                                                                  (12 of 12)
                                            No. 20-5465
                                                -11-

 the country in different ways. But at this point and in this place, the unexplained breadth of the

 ban on religious services, together with its haven for numerous secular exceptions, cannot co-exist

 with a society that places religious freedom in a place of honor in the Bill of Rights: the First

 Amendment.

        The plaintiffs’ motion for an injunction pending appeal is GRANTED. The Governor and

 the other defendants are enjoined, during the pendency of this appeal, from enforcing orders

 prohibiting in-person services at the Maryville Baptist Church if the Church, its ministers, and its

 congregants adhere to the public health requirements mandated for “life-sustaining” entities.

                                               ENTERED BY ORDER OF THE COURT




                                               Deborah S. Hunt, Clerk
